Title: John Adams to John Quincy Adams, 26 June 1785
From: Adams, John
To: Adams, John Quincy


     
      My dear son
      Bath Hotel Westminster June 26. 1785
     
     I hope, that before this day you are Safely arrived at New York, and that in another Month, I shall receive a Letter from you dated from that City. Before this reaches you I Suppose you will be at Boston or Cambridge, or Braintree or Haverill or Weymouth. Let me hear from you as often as you can.
     We have taken a House in Grosvenor Square, at the Corner of Duke Street, and hope to get into it in a Week. We have gone through all the Ceremonies of Presentations and Visits, which are more tedious I think at St. James’s than at the Hague or at Versailles. You will see by the Papers that the despicable Spight, of the old Boston Tories, Still bears an honourable Testimony to your Fathers Integrity and faithfull Perseverance in the Cause of his Country. I have met, however with a very different Reception at Court.
     Your Brother Charles I hope will enter Colledge this Year, and that you and he will be very happy together.
     Let me know how Mr. Thaxter succeeds in Business, and whether he is a Speaker at the Bar,—the same of Mr. Tyler.
     My Love & Duty where due. Your affectionate Father
     
      John Adams
     
    